UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 0-10707 ————— THERMODYNETICS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 06-1042505 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 651 Day Hill Road, Windsor, CT06095 (Address of Principal Executive Office) (Zip Code) 860-683-2005 (Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 10, 2010 Common stock $.01 Par Value 4,600,306 Shares INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets June 30, 2010 and March31, 2010 1 Consolidated Statements Of Income Three Months Ended June 30, 2010 and 2009 2 Consolidated Statements Of Cash Flows Three Months Ended June 30, 2010 and 2009 3 Notes To Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risks. 9 Item 4T. Controls and Procedures. 9 PART II OTHER INFORMATION Item 1. Legal Proceedings. 10 Item 1A. Risk Factors. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3. Defaults Upon Senior Securities. 10 Item 4. Submission of Matters to a Vote of Security Holders. 11 Item 5. Other Information. 11 Item 6. Exhibits. 11 Signatures 12 PART I:FINANCIAL INFORMATION Item 1. Financial Statements THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in 000's) June30, March31, ASSETS CURRENT ASSETS Cash $ $ Marketable securities 62 45 Prepaid expenses and other current assets 96 14 Total current assets PROPERTY, PLANT AND EQUIPMENT, net DEFERRED INCOME TAXES OTHER ASSETS Investments - at equity Related party receivables 42 42 Other 74 77 Total other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued expenses and taxes Current portion of long-term debt Total current liabilities LONG-TERM LIABILITIES Long-term debt, less current maturities above 8 13 Long-term liabilities from discontinued operations Total long-term liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Common stock, par value $.01 per share; authorized 25,000,000 shares 46 46 Additional paid-in capital Accumulated other comprehensive income 33 16 Deficit ) ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED JUNE 30, (UNAUDITED) (in 000's, except earnings per share) REVENUES Consulting fee and rental income $ $ OPERATING EXPENSES Income (loss) from operations ) ) EQUITY IN EARNINGS OF UNCONSOLIDATED SUBSIDIARY - OTHER INCOME (EXPENSE) Other, net - 1 Interest expense ) ) Loss on sale of stock ) - ) ) Loss before provision for income taxes ) ) PROVISION FORINCOME TAXES - - Net loss ) ) OTHER COMPREHENSIVE LOSS, net of tax - - Comprehensive loss $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 2 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30, (UNAUDITED) (in 000's) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 48 51 Earnings in unconsolidated subsidiary - ) Loss on sale of stock of subsidiary 97 - (Increase) decrease in prepaid expenses and other current assets ) Increase (decrease) in accounts payable 10 21 Increase (decrease) in accrued expenses and taxes ) 36 Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment - (5 ) Net cash provided by (used in) investing activities - (5 ) CASH FLOWS FROM FINANCING ACTIVITIES Net (increase) decrease in related party receivable - ) Proceeds from sale of stock - Proceeds from short-term borrowings - ) Principal payments on debt and capital lease obligations ) ) Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH ) CASH, beginning of year CASH, end of year $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 THERMODYNETICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2010 (UNAUDITED) NOTE 1: BASIS OF PRESENTATION The financial information included herein is unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for a fair statement of results for the interim period. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three months ended June30, 2010 are not necessarily indicative of the results to be expected for the full year. NOTE 2: GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplates continuation of the Company as a going concern.However, the Company has sustained substantial operating losses in recent years, has used substantial amounts of working capital in its operations and at June 30, 2010, current liabilities exceed current assets by $3,547,000.The Company is currently in default on their line of credit and its long-term mortgages, yet at June 30, 2010, the Company is current on both primary mortgages for each of the buildings, and is current on its interest payments against the line of credit.During June, 2010, the bank commenced two legal proceedings (Note 10).Discussions with the bank were held in August 2010 and it is anticipated that a resolution without foreclosure may result. In view of these matters, realization of a major portion of the assets in the accompanying consolidated balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the curing the defaults, satisfying its current liabilities and the success of its future operations.Management believes that actions presently being taken (partial sale of an investment, see Note 10) along with management’s future plans to raise cash through the sale of long-term assets, provide the opportunity for the Company to continue as a going concern. NOTE 3: SUBSIDIARY TRANSACTIONS On May 8, 2006, the Company completed the sale of a 43.68% minority interest of its subsidiary, Turbotec Products Plc, (the “PLC”), through an offering on the AIM Market of the London Stock Exchange.As a result, the Company began to account for Turbotec under the equity method of accounting effective May 8, 2006. At that date, the Company and the PLC entered into a Relationship Agreement (RA) which provided for an annual administration fee; restrictions on related party transactions; restrictions on appointments to the board of the PLC and mutual confidentiality and reporting undertakings. On April 26, 2010, the Company sold 3,400,000 ordinary shares of Turbotec Products, Plc for approximately $1,300,000 before fees and transaction expenses.As a result, the RA was terminated in accordance with its terms as the sale reduced the company’s holding in the PLC below 30%. Commercial Leases: The Company and Turbotec Products, Inc., a wholly-owned subsidiary of the PLC (“Turbotec Products”), entered into real estate leases effective May8, 2006, for approximately 54,500 square feet at 651 Day Hill Road, Windsor, CT, and approximately 17,000 square feet at 50 Baker Hollow Road, Windsor, CT. See Part II, Item 1. The leases commenced April1, 2006 with a five-year term, and one extension option for three years, and a second extension option for two years. Rent charges with respect to the 651 Day Hill Road property are equal to seven dollars per square foot in years one and two, escalating annually thereafter through each of the extension terms; monthly fixed rent in year one equals $31,792, escalating to $36,333 monthly in year five.Rent charges with respect to the 50 Baker Hollow Road property are equal to $5.50 per square foot in year one, escalating annually thereafter through each of the extension terms; monthly fixed rent in year one equals $7,792, escalating to $9,208 monthly in year five.Turbotec has stated its plan to relocate its operations to North Carolina by the end of the five year lease term, and will not renew such lease. 4 NOTE 4: LACK OF CURRENT INFORMATION FROM TURBOTEC PRODUCTS PLC Certain financial information in the Company’s notes to the financial statement, as they pertain to the PLC, reflects the information at March 31, 2010 and June 30, 2009.The PLC reports semi-annually, as that is the requirement of the UK AIM market.As such there is no public information that is available to be included in the Company’s financial statements subsequent to March 31, 2010. NOTE 5: EQUITY METHOD INVESTMENT The Company’s 29.77% investment in its unconsolidated subsidiary Turbotec Products, Plc, is carried at cost, adjusted for the Company’s proportionate share of their undistributed earnings or losses.On April 26, 2010, the Company sold 3,400,000 shares of the stock of the PLC.Prior to the sale the Company held a 56.32% investment in the PLC. The market values of the common stock investment in the PLC were: Period Ending Carrying Value Per Share MV Market Value June 30, 2010 $ $ $ June 30, 2009 $ $ March 31, 2010 June 30, 2009 Current assets $ $ Property and equipment, net Other assets, net Total assets Current liabilities Long-term Debt 82 Deferred liabilities Stockholders' equity Year Ended March 31, 2010 Three Months Ended June 3, 2009 Sales Net income $ $ Included in consulting fee and rental income on the income statement is $137 and $231 from the PLC, for the three months ended June 30, 2010 and 2009, respectively.Additionally, included in receivables on the balance sheet are net amounts from the PLC which represents consulting fees, dividends receivable (net of an allowance) and pass-through rent amounts.The balances are $42 and $988 at June 30, 2010 and June 30, 2009 respectively. 5 NOTE 6: EARNINGS PER SHARE Earnings per share for the three months ended June 30, 2010 have been computed based on the weighted average of outstanding shares during the periods. The weighted average numbers of shares outstanding used in the calculations are: Three Month Ended June 30, Weighted Average Shares Outstanding-Basic and Diluted NOTE 7: CASH FLOW INFORMATION AND NON CASH INVESTING ACTIVITIES The following supplemental information is disclosed pursuant to the requirements of ASC 230-10. Three Month Ended June 30, (in 000's) Cash payments for interest $
